20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 1 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 2 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 3 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 4 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 5 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 6 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 7 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 8 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 9 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 10 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 11 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 12 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 13 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 14 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 15 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 16 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 17 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 18 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 19 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 20 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 21 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 22 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 23 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 24 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 25 of 26
20-50805-rbk Doc#139-1 Filed 08/05/21 Entered 08/05/21 10:27:52 Exhibit Sales
                            Contract Pg 26 of 26
